DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voice communication with Roger Chen on 09/14/2022
The application has been amended as follows: 


1-6.	(Canceled)

15-17.	(Canceled)

Allowable Subject Matter
Claims 7, 9, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Lee, discloses a hybrid random access memory in a system-on-chip, comprising: a semiconductor substrate with a memory region and a resistive random-access memory (ReRAM) region; a first dielectric layer on said semiconductor substrate; multiple ReRAM cells in said first dielectric layer on said ReRAM region, a second dielectric layer above said first dielectric layer; and multiple memory cells in said second dielectric layer on said memory region. Apodaca teaches a magnetoresistive random access memory (MRAM) region; multiple MRAM cells on said MRAM region. Shen teaches wherein each of said ReRAM cells comprises: a first bottom electrode, wherein said first bottom electrode is formed in a dielectric capping layer under said first dielectric layer, and top surfaces of said first bottom electrode and said dielectric capping layer are flush; a first top electrode above said first bottom electrode: a variable resistive layer between said first bottom electrode and said first top electrode; and spacers on sidewalls of said variable resistive layer and said first top electrode; said first bottom electrode is connected directly to a contact below, electrically, and said contact is directly connected to said semiconductor substrate. Kanzawa teaches an active area of underlying said semiconductor substrate. Peng teaches wherein each of said MRAM cells comprises: a second bottom electrode directly connected to a via below, and said via is further connected to an underlying metal layer; a magnetic tunnel junction (MTJ) component on said second bottom electrode: a second top electrode on said magnetic tunnel junction component; and a capping layer covering said second top electrode and said magnetic tunnel junction component. The prior art of records, individually or in combination, do not disclose nor teach “said first bottom electrode physically touches a contact below, and said contact is directly connected to an active area of underlying said semiconductor substrate” in combination with other limitations as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811